Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered. 

Response to Arguments
2.	Applicant’s arguments have been considered but are not considered to be persuasive.
	Applicant argues that the Dorato in view of Ragunathan and Krishnappa does not teach or suggest “including a set of initialization scripts and entry scripts within the node that contain information regarding which processes to be executed by the node upon startup.”
	Examiner respectfully disagrees. 

	i)	Examiner first notes that the amendment comprises intended use language explicitly in the form of “processes to be executed by the node upon startup.” Notably the claim does not operation through (at least not explicitly so) each of the nodes, and only directly interacts with the nodes at the final step whereupon a start command is send to the nodes corresponding host machines. As such, the execution of the processes upon start up is outside of the scope of the claim and is therefore not given patentable weight.

which processes to start.” Reading the plain language of the claim in light of the specification, the broadest reasonable interpretation of the “initialization scripts and entry scripts” would simply be comprise of the initial scrips and entry scrips are some processes, and these processes are simply intended to be started at some later point (possibly, but not specifically at start up). Furthermore, it should be noted that these “initialization scripts and entry scripts” included within the node description file are merely descriptive. These scripts are never executed nor do the claim utilize them for the execution or startup for the nodes. 
Therefore, the scope of the “initialization scripts and entry scripts” is quite broad as these are merely processes that are intended to be started. As such, Ragunathan listing of services appears to likewise describe processes to start by the node. 
Examiner notes further below in the Claim Rejections – 35 USC § 112(a) section, that the claim language and the specification are not consistent with one another.

iii)	Finally, Examiner notes that the “initialization scripts and entry scripts” do not appear to have any function within the claims. The initialization scripts and entry scripts are disclosed as only existing within the node description file. However, these scripts are never referenced again or utilized. These scripts are not communicated to the host machines for each node via the start command, nor does the start command base itself upon or references these scripts. The later startup of the nodes likewise appears to operate wholly independently of the scripts included within the node description files. Thus further supports a broader interpretation of the claims, wherein the inclusions of these scripts may be by name or reference only, or may be comprised within a larger service or software. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-8, 10-12, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 18 refer to “including a set of initialization scripts and entry scripts within the node that contain information regarding which processes to be executed by the node upon startup.” However, Specification [0067] only discloses that “initialization scripts and entry scripts are included such that the node has the information regarding which processes to start.”
	As such, the “upon startup” element recited in the claims is not found within the original disclosure. Specification [0067] only discloses processes to start, but does not describe when these processes are to be started. 

	Claims 2-7, 10-12, and 19-20 are rejected for the same reasons as Claims 1 and 18 respectively. 
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorato et al. (US 20170346690 A1) in view of Ragunathan et al. (US 20110320739 A1) and Krishnappa et al. (US 20090265449 A1).

Claim 1	Dorato teaches a computer-implemented method for cluster creation, comprising:
obtaining a cluster configuration description for a cluster; (FIG. 5, Step 502, ¶0033, receiving a configuration request; ¶0015, wherein the configuration request comprises a configuration description for the purpose of executing a distributed computing objective)
deriving a node list from the cluster configuration description, wherein the node list includes a plurality of nodes; (FIG. 5, Step 506, ¶0033, selecting a cluster, i.e. a plurality of nodes, based on the configuration request, i.e. cluster configuration description)
creating a node description for each node in the node list; (FIG. 5, Steps 514-522, ¶0037, creating a cluster formula configuration, i.e. a node description for each node)
selecting one of a first service list or a second service list (FIG. 5, Step 514, and FIG. 6, Steps 604-610, ¶0035 and ¶0036, selecting a set of all services of interest from the  for use during node initialization based on a selected cluster runtime environment; (Examiner notes that “for use during node initialization based on a selected cluster runtime environment” comprises an intended use statement, wherein the “use” does not have patentable weight) 
determining a corresponding host machine for each node in the node list; (FIG. 6, Step 616, ¶0036, determining corresponding hardware for each node of the cluster) and
sending a start command for each node to its corresponding host machine. (FIG. 5, Step 522, ¶0038, publishing the configuration values to the one or more nodes of the cluster, wherein publishing the configuration values comprises a command to starting using the new configuration values)
However, Dorato does not explicitly teach creating a node description file for each node in the node list, the node description file including a set of initialization scripts and entry scripts within the node that contain information regarding which processes to be executed by the node upon startup, wherein creating the node description file includes creating a first service list comprising a first set of services and corresponding version for each service from the first service list, and a second service list comprising a second set of services and corresponding version for each service from the second service list; and wherein the cluster configuration includes a minimum number of instances required to form the cluster.
From a related technology, Ragunathan teaches creating a node description file for each node, the node description file including a set of initialization scripts and entry scripts within the node (¶0068, wherein the services comprise the “initialization script and entry scripts” for each of the nodes ) that contain information regarding which processes to be executed by the node upon startup, (Examiner notes that the “processes to be executed by the node upon start up” comprises an intended use element, and therefore does not have patentable weight) wherein creating the node description file includes creating a first service list comprising a first set of services and corresponding version for each service from the first service list, and a second service list comprising a second set of services and corresponding version for each service from the second service list; (FIG. 4, step 408, ¶0068, caching a list of services for each device in the network; ¶0057, wherein the services are filterable by service type and each type comprises a service list; Examiner notes that the corresponding version is of the service would be inherent to any given service)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dorato to incorporate the teachings of Ragunathan in order to more effectively form service clusters from nodes by incorporating the service discovery technique described in Ragunathan in order to more effectively ensure that desired services are able to be provided for and implemented upon suitable nodes (Ragunathan, ¶0002)
However, Dorato in view of Ragunathan does not explicitly teach wherein the cluster configuration includes a minimum number of instances required to form the cluster.
From a related technology, Krishnappa teaches a cluster configuration includes a minimum number of instances required to form the cluster. (FIG. 3, ¶0017, wherein the required number of nodes for cluster formation is specified in a cluster configuration file)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dorato in view of Ragunathan to incorporate the teachings of Krishnappa in order to more effectively implement a cluster formation process. (Krishnappa, ¶0003)

Claim 6	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, and further teaches wherein creating a node description comprises creating a file in a YAML format. (Dorato, ¶0016, wherein the cluster specification workload details are stored in a file format such as a YAML file)

Claim 18 is taught by Dorato in view of Ragunathan and Krishnappa as described for Claim 1.

5.	Claims 2-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorato et al. (US 20170346690 A1) in view of Ragunathan et al. (US 20110320739 A1) and Krishnappa et al. (US 20090265449 A1) and in further view of Douglas et al. (US 20180217818 A1).

Claim 2	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, but does not explicitly teach wherein deriving a node list comprises deriving a list including at least one container.
From a related technology, Douglas teaches a node list (FIG. 4, ¶0031, a set of nodes) comprising a list including at least one container. (¶0100, a container cluster node, “ContClust”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cluster configuration method taught by Dorato in view of Ragunathan and Krishnappa further with the cluster management techniques of Douglas to better enable software developers to utilize available computing infrastructure when extensive knowledge or specific expertise are not available. (Douglas, ¶0012)

Claim 3	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, but does not explicitly teach wherein deriving a node list comprises deriving a list including at least one virtual machine.
From a related technology, Douglas teaches a node list (FIG. 4, ¶0031, a set of nodes) comprising a list including at least one virtual machine. (¶0076, a function node, “Function,” implemented as a virtual machine) 


Claim 4	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, but does not explicitly teach wherein deriving a node list comprises deriving a node list including at least one container and at least one virtual machine. 
From a related technology, Douglas teaches a node list (FIG. 4, ¶0031, a set of nodes) comprising a list including at least one (¶0100, a container cluster node, “ContClust”) and at least one virtual machine. (¶0076, a function node, “Function,” implemented as a virtual machine) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cluster configuration method taught by Dorato in view of Ragunathan and Krishnappa further with the cluster management techniques of Douglas to better enable software developers to utilize available computing infrastructure when extensive knowledge or specific expertise are not available. (Douglas, ¶0012)

Claim 5	Dorato in view of Ragunathan, Krishnappa and Douglas teaches Claim 4, and further teaches wherein deriving a node list further comprises deriving a node list including at least one native application. (Douglas, ¶0052, wherein a function node may be compiled into machine code for native execution, i.e., the function node comprises a native application) 

Claim 19 is taught by Dorato in view of Ragunathan, Krishnappa and Douglas as described for Claim 2.

6.	Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorato et al. (US 20170346690 A1) in view of Ragunathan et al. (US 20110320739 A1) and Krishnappa et al. (US 20090265449 A1) and in further view of Mishalov et al. (US 20180048545 A1).

Claim 7	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, but does not explicitly teach wherein creating a node description includes creating a first subset of configuration information for a first cluster runtime environment and creating a second subset of configuration information for a second cluster runtime environment. 
From a related technology Mishalov teaches creating a first subset of configuration information for a first cluster runtime environment and creating a second subset of configuration information for a second cluster runtime environment. (FIG. 1, ¶0018, creating different configuration templates 125 from configuration files 123, Examiner notes that “for a first (or second) cluster runtime environment” comprises an intended use statement and does not have patentable weight)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dorato in view of Ragunathan and Krishnappa with the configuration tools described in Mishalov in order to enable more complex configurations to be deployed (Mishalov, ¶0007)

Claim 8	Dorato in view of Ragunathan, Krishnappa and Mishalov teaches Claim 7, and further teaches determining a cluster runtime environment; (Mishalov, FIG. 2, step 206, receiving cluster data, ¶0026, wherein the retrieved data are indicative of the cluster and selecting the first subset of configuration information or the second subset of configuration information based on the cluster runtime environment. (Mishalov, FIG. 2, step 210, ¶0032, selecting a configuration template based on the cluster data/environment)

Claim 20 is taught by Dorato in view of Ragunathan, Krishnappa and Mishalov as described for Claim 7.

7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorato et al. (US 20170346690 A1) in view of Ragunathan et al. (US 20110320739 A1) and Krishnappa et al. (US 20090265449 A1) and in further view of Stafford et al. (US 9946577 B1)

Claim 10	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, but does not explicitly teach wherein creating a node description file includes creating a processor requirements entry. 
From a related technology, Stafford teaches creating a node description file, including creating a processor requirements entry. (FIG. 306-1 and 312-1, Col. 22, Lines 15-35, wherein a node class description includes processor requirements)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cluster configuration method taught by Dorato in view of Ragunathan and Krishnappa further with the cluster node management methods taught by Stafford in order to better ensure the cluster configuration meets any computing requirements. 

Claim 11	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, but does not explicitly teach wherein creating a node description file includes creating a memory requirements entry.
creating a node description file, including creating a memory requirements entry. (FIG. 308-1 and 312-1, Col. 22, Lines 15-35, wherein a node class description includes memory requirements)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cluster configuration method taught by Dorato in view of Ragunathan and Krishnappa further with the cluster node management methods taught by Stafford in order to better ensure the cluster configuration meets any computing requirements. 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dorato et al. (US 20170346690 A1) in view of Ragunathan et al. (US 20110320739 A1) and Krishnappa et al. (US 20090265449 A1) and in further view of Dion et al. (US 20170339008 A1).

Claim 12	Dorato in view of Ragunathan and Krishnappa teaches Claim 1, but does not explicitly teach restarting a node upon detecting a failure condition.
From a related technology, Dion teaches restarting a node upon detecting a failure condition. (FIG. 5B, ¶0054, restarting a node upon node failure)
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the cluster configuration of Dorato in view of Ragunathan and Krishnappa with the cluster management methods taught by Dion in order to more effectively manage cluster performance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greene et al. (US 20190278938 A1) - ¶0073, related technology in the art of configure (i.e. initialization scripts)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442